United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                               ___________

                               No. 11-3310
                               ___________

Mark Henderson,                       *
                                      *
            Appellant,                *
                                      *
      v.                              *
                                      *
Ray Hobbs, Director, Arkansas         * Appeal from the United States
Department of Correction; Larry May, * District Court for the
Deputy Assistant Director, Arkansas   * Eastern District of Arkansas.
Department of Correction; William     *
Straughn, Warden, Maximum Security *          [UNPUBLISHED]
Unit, ADC; Steve Outlaw, Assistant    *
Warden, Maximum Security Unit,        *
ADC; Terry Murphy, Maintenance        *
Supervisor, Maximum Security Unit,    *
ADC; David White, Former Warden,      *
Maximum Security Unit, ADC,           *
                                      *
            Appellees.                *
                                 ___________

                          Submitted: March 22, 2012
                             Filed: March 23, 2012
                              ___________

Before MURPHY, ARNOLD, and SHEPHERD, Circuit Judges.
                          ___________
PER CURIAM.

      Mark Henderson appeals the district court’s1 adverse grant of summary
judgment in his 42 U.S.C. § 1983 action. Upon careful de novo review, see Mason
v. Corr. Med. Servs., Inc., 559 F.3d 880, 884-85 (8th Cir. 2009), we conclude that
summary judgment was properly granted by the district court.

      Accordingly, we affirm the judgment. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Joe J. Volpe, United States Magistrate Judge for the Eastern District of
Arkansas.

                                       -2-